Citation Nr: 0943093	
Decision Date: 11/12/09    Archive Date: 11/17/09

DOCKET NO.  08-30 386	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
No. Little Rock, Arkansas


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of service connection for hypertension, as 
secondary to service-connected kidney stones.

2.  Entitlement to service connection for a left elbow 
disability.

3.  Entitlement to service connection for a left shoulder 
disability, as secondary to a left elbow disability.

4.  Entitlement to an initial disability evaluation greater 
than 10 percent for a right knee disability.

5.  Entitlement to an initial disability evaluation greater 
than 10 percent for a left knee disability.

6.  Entitlement to an initial disability evaluation greater 
than 10 percent for a right hip disability.

7.  Entitlement to a compensable disability evaluation for 
service-connected residuals of cholecystectomy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Schechner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1970 to May 
1978.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from November 2007 and April 2008 rating 
decisions of the Department of Veterans Affairs Regional 
Office in No. Little Rock, Arkansas.

The Veteran testified before the undersigned in a February 
2009 Travel Board hearing, a transcript of which is included 
in the claims file.

During the February 2009 hearing, the Veteran raised a new 
claim for a bilateral ankle disorder associated with his 
service-connected conditions.  As this new claim has not yet 
been adjudicated, the Board refers it to the RO for 
development.
FINDINGS OF FACT

1.  In decisions of the RO in April 1999 and December 2002, 
entitlement to service connection for hypertension, including 
as secondary to service-connected kidney stones, was denied.  
Following proper notification in April 1999 and December 
2002, appeals of the denial of service connection were not 
received within one year.  

2.  Since the December 2002 denial of this claim, the Veteran 
has not submitted evidence that, by itself or when considered 
with previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim.   

3.  The competent evidence, overall, indicates that a left 
elbow disability is not related to service.

4.  The competent evidence, overall, indicates that a left 
shoulder disability is not related to service or a service-
connected disability.

5.  The Veteran's right knee does not show flexion limited to 
30 degrees or extension limited to 15 degrees, or additional 
functional impairment or loss or painful motion.  

6.  The Veteran's right knee has mild instability.

7.  The Veteran's left knee does not show flexion limited to 
30 degrees or extension limited to 15 degrees, or additional 
functional impairment or loss or painful motion.  

8.  The Veteran's left knee has mild instability.

9.  The medical evidence for the right hip does not include 
X-ray evidence of involvement of 2 or more major joints or 2 
or more minor joint groups, with occasional incapacitating 
exacerbations, nor is extension limited to 5 degrees nor is 
flexion limited to 30 degrees.

10.  The Veteran's residuals status post cholecystectomy does 
cause mild symptoms.    


CONCLUSIONS OF LAW

1.  No new and material evidence has been received to allow 
for reopening the claim of entitlement to service connection 
for hypertension, as secondary to service-connected kidney 
stones.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. §§ 
3.156(a), 3.303 (2009).

2.  Service connection for a left elbow disability is not 
established.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.304 (2009).

3.  Service connection for a left shoulder disability is not 
established.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.304, 3.310 (2009).

4.  The criteria for ratings higher than 10 percent for right 
knee disability or for left knee disability, based upon 
limitation of motion due to pain, have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1-
4.7, 4.21, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 
5257, 5260, 5261 (2009).

5.  The criteria for separate ratings of 10 percent each for 
mild instability of both the right knee and the left knee 
have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 4.1-4.7, 4.10, 4.21, 4.40, 4.45, 4.59, 4.71, 4.71a, 
Diagnostic Code 5257 (2009).

6.  The criteria for a higher rating for a right hip 
disability have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.1-4.7, 4.21, 
4.71(a), Diagnostic Codes 5003, 5250-5255 (2009).

7.  The criteria for a 10 percent rating for residuals status 
post cholecystectomy have been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.1-4.7, 4.21, 
4.114, Diagnostic Code 7318 (2009).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

1.  New and material evidence for hypertension

The RO denied service connection for hypertension as 
secondary to kidney stones in an April 1999 rating decision.  
The RO gave the Veteran notice of this denial, but he did not 
complete an appeal.  Therefore, that RO rating decision is 
final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.160(d), 20.200, 
20.302, 20.1103 (2009).

In December 2002, the RO issued a new rating decision, based 
upon reconsideration under the newly passed VCAA regulations, 
which denied service connection for hypertension on both a 
direct and secondary basis.  The RO gave the Veteran notice 
of this denial, but he did not complete an appeal.  
Therefore, that RO rating decision is final.  38 U.S.C.A. § 
7105; 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 20.1103 (2009).

The Board notes that the new regulations redefine "new and 
material evidence" and clarify the types of assistance the 
VA will provide to a claimant attempting to reopen a 
previously denied claim.  See 66 Fed. Reg. at 45,630 
(codified as amended at 38 C.F.R. §§ 3.156(a), 3.159(c)).  
Those specific provisions are applicable to claims filed on 
or after August 29, 2001.  See 66 Fed. Reg. at 45,620.  The 
RO received the petition to reopen this claim in August 2007.  
Therefore, the amended regulations are to be applied.

The Board notes that although the RO appears to have 
adjudicated the issue of reopening the claim of service 
connection for hypertension in the November 2007 rating 
decision on appeal, the Board has jurisdictional 
responsibility to determine whether a claim previously denied 
by the RO is properly reopened.  See Jackson v. Principi, 265 
F.3d 1366 (Fed. Cir. 2001) (citing 38 U.S.C.A. §§ 5108, 
7105(c)).  

Accordingly, the Board must initially determine on its own 
whether there is new and material evidence to reopen the 
claim for service connection for a back disability before 
proceeding to the merits on appeal.  If the Board finds that 
no such evidence has been offered, that is where the analysis 
must end.

A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  "New" evidence means 
existing evidence not previously submitted to agency decision 
makers.  "Material" evidence means existing evidence that, 
by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).  In 
determining whether evidence is new and material, the 
credibility of the new evidence is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

The RO denied service connection for hypertension, including 
as secondary to service-connected kidney stones, in the 
December 2002 rating decision.  Evidence at that time 
included service treatment records (STRs), VA treatment 
records, and a March 1999 VA examination.  Such records 
reflected a normal enlistment examination, a separation exam 
silent for any hypertension, and no record of any complaints 
or treatment regarding hypertension in service.  

The March 1999 VA examination noted a 6-month history of 
hypertension and included an opinion that it is unlikely that 
the Veteran's hypertension is related to his kidney stones.  

Following review of the above evidence, the RO in April 1999 
and December 2002 denied the claim, essentially finding that 
the hypertension was not due to kidney stones and had 
manifested approximately twenty years after separation from 
service.

The evidence added to the record since December 2002 includes 
VA treatment records.  Such reports reflect ongoing treatment 
for hypertension in the form of regular monitoring and 
prescribed medications.  As such evidence was not previously 
of record, it is new.  However, as these treatment reports 
only demonstrate continued current disability, a fact already 
known in 2002, they do not relate to an unestablished fact 
necessary to substantiate the claim.  Thus, such evidence is 
not material under 38 C.F.R. § 3.156(a).  

Simply stated, there is no dispute in this case that the 
Veteran currently has hypertension; the critical issue is 
whether this disability is related to service more than 30 
years ago or related to his service-connected kidney stones. 

Additionally, the Veteran's statements received subsequent to 
December 2002 are for consideration.  Such statements include 
his February 2009 hearing testimony in which he indicated 
that his blood pressure used to spike briefly each time he 
passed a kidney stone yet it remained elevated after passing 
a stone in July 1998.  However, lay assertions of medical 
causation cannot serve as the predicate to reopen a claim 
under § 5108.  See Moray v. Brown, 5 Vet. App. 211, 214 
(1993).  The Veteran is also restating what he essentially 
contended several years ago.    

Based on the foregoing, the evidence added to the record 
since the last final rating action in December 2002 is not 
new and material.  Indeed, the record in 2002 failed to 
demonstrate that current hypertension was causally related to 
active service or service-connected kidney stones, and such 
evidence remains lacking.  Accordingly, the requirements 
under 38 C.F.R. § 3.156(a) have not been met and the request 
to reopen the claim for service connection for hypertension 
is therefore denied.

2.  Service connection

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  See 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  In 
general, service connection requires (1) medical evidence of 
a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).  In the absence of proof of a current 
disability, there can be no valid claim.  Boyer v. West, 210 
F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 
Vet. App. 223, 225 (1992).

A disease must be shown to be of a chronic nature in service, 
or if not chronic, then seen in service with continuity of 
symptomatology demonstrated after discharge from service.  38 
C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 
(1997).  Disorders diagnosed after discharge may still be 
service connected if all the evidence, including pertinent 
service records, establishes that the disorder was incurred 
in service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 
1039, 1043 (Fed. Cir. 1994).

A layperson is generally not capable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 
183, 186 (1997).  Where the determinative issue involves 
medical causation or a medical diagnosis, there must be 
competent medical evidence to the effect that the claim is 
plausible; lay assertions of medical status generally do not 
constitute competent medical evidence.  Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  However, lay evidence can be competent and 
sufficient to establish a diagnosis of a condition when (1) a 
layperson is competent to identify the medical condition, 
(e.g., a broken leg), (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 
(Fed. Cir. 2007).

In essence, lay testimony is competent when it regards the 
readily observable features or symptoms of injury or illness 
and "may provide sufficient support for a claim of service 
connection".  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  
See also 38 C.F.R. § 3.159(a)(2).  In this regard, the U.S. 
Court of Appeals for Veterans Claims (Court) recently 
emphasized that when a condition may be diagnosed by its 
unique and readily identifiable features, the presence of the 
disorder is not a determination "medical in nature" and is 
capable of lay observation.  In such cases, the Board is 
within its province to weigh that testimony and to make a 
credibility determination as to whether that evidence 
supports a finding of service incurrence and continuity of 
symptomatology sufficient to establish service connection.  
See Barr v. Nicholson, 21 Vet. App. 303 (2007).

Competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions.  Competent medical evidence may also mean 
statements conveying sound medical principles found in 
medical treatises.  Competent medical evidence may also 
include statements contained in authoritative writings, such 
as medical and scientific articles and research reports or 
analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence 
means any evidence not requiring that the proponent have 
specialized education, training, or experience.  Lay evidence 
is competent if it is provided by a person who has knowledge 
of facts or circumstances and conveys matters that can be 
observed and described by a lay person.  38 C.F.R. 
§ 3.159(a)(2).

3.  Left elbow disability

The first requirement for any service connection claim is the 
existence of a current disability.  Boyer, 210 F.3d at 1353; 
Brammer, 3 Vet. App. at 225.  The RO obtained VA outpatient 
treatment records through February 2008.  There are 
complaints of left elbow pain and weakness since 2007, many 
years after service.  A diagnosis of early degenerative joint 
disease of the elbows has been given  

Based on the above, the evidence does show a current left 
elbow disability, providing some evidence for this claim.

The STRs indicate a left arm fracture in October 1974.  No 
chronic diagnosis of the left arm was made, and the 
separation evaluation in July 1976 showed the upper 
extremities to be normal.  The STRs reveal no complaint, 
treatment, or diagnosis regarding the left elbow.  The STRs, 
therefore, reveal an acute injury to the left arm that was 
resolved in service, providing evidence against this claim.  

The third requirement of service connection is a nexus 
between any current disability and service.

Notably, the first complaint regarding the left elbow was in 
August 2007 when filing this claim.  Even with evidence of a 
current left elbow condition, based on the post-service 
treatment records, there is nothing in the record to indicate 
a connection between the problems cited beginning in 2007 and 
service that ended 29 years earlier.  See Maxson v. Gober, 
supra (holding that it was proper to consider the Veteran's 
entire medical history in determining if service-connection 
is warranted, including a lengthy period of absence of 
complaints).

A January 2008 VA treatment record included X-ray results of 
the left elbow that revealed olecranon spurring and otherwise 
unremarkable bones and joints, with no effusion seen.  The 
impression was of an essentially negative elbow.  The 
diagnosis was of early degenerative joint disease of the 
elbows in keeping with the Veteran's age, providing highly 
probative evidence against this claim.   

The Board finds that the preponderance of the evidence is 
against the Veteran's claim of entitlement to service 
connection for a left elbow disability.  There is simply no 
indication of any connection between service and the current 
problem years after service except the Veteran's statements, 
and the post-service medical record is found to provide 
evidence against such a finding, outweighing the Veteran's 
contentions.  There is no medical indication that the current 
condition was incurred in or caused by service and sufficient 
evidence against such a finding.  The Veteran's statements 
are outweighed by the medical evidence of record, indicating 
a problem related to something other than service, based on 
military service that ended many years ago, in light of a 
post-service record that is devoid of any chronic left elbow 
problem until nearly three decades after service. 

Based on the above, the Board concludes that the 
preponderance of the evidence is against the Veteran's claim 
of entitlement to service connection for a left elbow 
disability.  

4.  Left shoulder disability

Except as provided in 38 C.F.R. § 3.300(c), pertaining to 
secondary service connection for ischemic heart disease or 
other cardiovascular disease based on the effects of tobacco 
products, disability which is proximately due to or the 
result of a service-connected disease or injury shall be 
service connected.  When service connection is thus 
established for a secondary condition, the secondary 
condition shall be considered a part of the original 
condition.  38 C.F.R. § 3.310(a) (as in effect before and 
after October 10, 2006).

Any increase in severity of a nonservice-connected disease or 
injury that is proximately due to or the result of a service-
connected disease, will be service connected.  However, VA 
will not concede that a non-service-connected disease or 
injury was aggravated by a service-connected disease or 
injury unless the baseline level of severity of the 
nonservice-connected disease or injury is established by 
medical evidence created before the onset of aggravation or 
by the earliest medical evidence created at any time between 
the onset of aggravation and the receipt of medical evidence 
establishing the current level of severity of the nonservice-
connected disease or injury.  The rating activity will 
determine the baseline and current levels of severity under 
the Schedule for Rating Disabilities and determine the extent 
of aggravation by deducting the baseline level of severity, 
as well as any increase in severity due to the natural 
progress of the disease, from the current level.  38 C.F.R. 
§ 3.310 (b), added effective October 10, 2006, 71 Fed. Reg. 
52744-52747 (Sept. 7, 2006).

The addition of 38 C.F.R. § 3.310(b) effective as of October 
10, 2006, does not affect the consideration or the outcome of 
this case.  This new paragraph was added to implement a 
decision of the United States Court of Appeals for Veterans 
Claims (Court) in the case of Allen v. Brown, 7 Vet. App. 439 
(1995).  The holding in that case has been binding on VA 
since it was issued in 1995.  Thus, the regulatory provisions 
added by 38 C.F.R. § 3.310(b) simply conform VA regulations 
to the court's decision, the holding of which has been 
applicable during the entire period of this appeal.

The Veteran claims that he has a current left shoulder 
disability as the result of a left elbow disability.

The Board has addressed this claim on a direct and secondary 
basis.  The first requirement for any service connection 
claim is the existence of a current disability.  Boyer, 210 
F.3d at 1353; Brammer, 3 Vet. App. at 225.  The RO obtained 
VA outpatient treatment records through February 2008.  The 
evidence indicates a tear of the supraspinatus tendon and 
mild acomiclavicular arthrosis, resulting in left shoulder 
impingement syndrome, with the first complaints of pain 
beginning in February 2001.  

Based on the above, the evidence does show a current left 
shoulder disability, providing some evidence for this claim. 

The second requirement for secondary service connection is a 
current service-connected disease or injury, because a 
disability which is proximately due to or the result of a 
service-connected disease or injury may be service connected.  
38 C.F.R. § 3.310(a).  The Veteran is service connected for: 
kidney stones at 30 percent disabling effective December 13, 
1989; degenerative joint disease of the right hip at 10 
percent disabling effective August 27, 2007; patella 
tendonitis of the right knee at 10 percent disabling 
effective August 27, 2007; patella tendonitis of the left 
knee at 10 percent disabling effective August 27, 2007; and 
status post cholecystectomy at noncompensably disabling 
effective since separation.  

The Board notes that the Veteran claimed service connection 
for a left shoulder disability as secondary to a left elbow 
disability, yet the Veteran is not service-connected for a 
left elbow disability and the Board is denying that issue at 
this time.  Secondary service connection can only be granted 
for any disability proximately due to or the result of his 
service-connected disabilities, which include kidney stones, 
degenerative joint disease of the right hip, patella 
tendonitis of both knees, and status post cholecystectomy 
only.  

The third requirement for establishing service connection is 
medical evidence that the claimed disability is proximately 
due to or the result of service.  To fulfill the burden of 
proof for service connection, the medical evidence must 
demonstrate that the current disability was at least as 
likely as not (a 50 percent probability) caused by, or a 
result of, service.  

The Board will address the contention of secondary service 
connection first.  

The post-service medical records include documentation of 
pain to the left shoulder.  The diagnosis is left shoulder 
impingement syndrome due to a low grade partial thickness 
tear of the distal fibers of the supraspinatus tendon and 
mild acomiclavicular arthrosis.  However, there is absolutely 
no reference to kidney stones, degenerative joint disease of 
the right hip, patella tendonitis of both knees, or residuals 
status post cholecystectomy in any of the records concerning 
the left shoulder.  Indeed, the medical records are silent 
regarding any possible connection between any left shoulder 
disability and the kidney stones, degenerative joint disease 
of the right hip, patella tendonitis of both knees, or 
residuals status post cholecystectomy, or indeed any other 
physical ailment.  There is simply no indication that the 
Veteran's left shoulder disability stems from any other 
physical problems, to include the service-connected 
disabilities or service.

Simply stated, the Board finds that the post-service 
treatment records (overall) provide evidence against 
secondary service connection for this claim.  There is no 
indication in the medical records that the left shoulder 
disability is proximately due to or the result of any claimed 
disability and sufficient evidence against such a finding to 
outweigh the Veteran's statements.   

Turning to direct service connection, the service treatment 
records (STRs) are silent for any complaints, diagnoses, or 
treatments for the left shoulder.  As stated above, the left 
arm was fractured in October 1974 during service, yet there 
is no mention of any injury to the shoulder, and the upper 
extremities were found to be normal at separation.  The 
service records provided limited evidence against this claim.

The post-service treatment records include complaints of pain 
to the left shoulder beginning in February 2001, almost 23 
years after separation from service.  A January 2008 VA 
treatment record included the results of a left shoulder X-
ray which showed normal bones and joints, no evidence of a 
rotator cuff tear, and a normal impingement series.  A 
February 2008 VA treatment record included the results of an 
MRI which showed a low grade partial thickness tear of the 
distal fibers of the supraspinatus tendon and mild 
acomiclavicular arthrosis, causing left shoulder impingement 
syndrome.  The post-service records overall contain no 
indication that the left shoulder disability stems from 
service or any other physical problems.

Simply stated, the Board finds that the post-service 
treatment records (overall), and the service records provide 
evidence against this claim.  There is no medical indication 
that the left shoulder disability is proximately due to or 
the result of service or any claimed disability and 
sufficient evidence against such a finding.

Based on the above, the Board concludes that the 
preponderance of the evidence is against the Veteran's claim 
of entitlement to service connection for a left shoulder 
disability on a direct or secondary basis.  

5.  Increased disability evaluations

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

If there is disagreement with the initial rating assigned 
following a grant of service connection, separate ratings can 
be assigned for separate periods of time, based on the facts 
found.  This is known as "staged" ratings.  Fenderson v. 
West, 12 Vet. App. 119, 126 (1999); see AB v. Brown, 6 Vet. 
App. 35 (1993) (a claim for an original or an increased 
rating remains in controversy when less than the maximum 
available benefit is awarded).  

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. § 4.1; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  Where there is a 
question as to which of two evaluations shall be applied, the 
higher rating will be assigned if the disability picture more 
nearly approximates the criteria required for that 
evaluation.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  Reasonable doubt as to the degree of 
disability will be resolved in the veteran's favor. 
 38 C.F.R. § 4.3.

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function, will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).

6.  Knee disabilities

Under the Rating Schedule, impairments of the knee are 
evaluated by application of the Diagnostic Code 5257.  Under 
this code, a 10 percent disability rating is awarded for 
slight recurrent subluxation or lateral instability; a 20 
percent disability rating is warranted for moderate recurrent 
subluxation or lateral instability; and a 30 percent 
disability rating is awarded for severe recurrent subluxation 
or lateral instability, or for a combination of laxity and 
limitation of motion of a more severe degree due to pain, 
weakened movement, excessive fatigability with use, or 
incoordination.  

A disability may receive a greater evaluation if there is 
additional functional impairment or loss or painful motion.  
38 C.F.R. §§ 4.10, 4.40, 4.59.  For the joints in particular, 
special attention is paid to the disability if there is less 
movement than normal, more movement than normal, weakened 
movement, excess fatigability, incoordination, or pain on 
movement, swelling, deformity or atrophy of disuse.  
38 C.F.R. § 3.45.

In the November 2007 rating decision on appeal, the Veteran 
was granted service connection for the right knee disability 
at 10 percent disabling, effective August 27, 2007.  The 
Veteran was also granted service connection for the left knee 
disability at 10 percent disabling, effective August 27, 
2007.  

The Veteran has asserted that he merits higher initial 
ratings for these disabilities.

The Veteran was afforded a VA joints examination in October 
2007.  The Veteran complained of pain in both knees, though 
more pain in the right knee than the left.  The baseline pain 
was cited as 7 out of 10, with occasional flare ups to 9 out 
of 10 with weather changes or using stairs.  The Veteran uses 
Tylenol and rest for the pain.  He stated that sometimes his 
knees feel as though they will give out.  He reported no 
locking up and no use of corrective braces or shoes or canes.  
He reported no episodes of subluxation or dislocation.  He 
reported that the knee pain slows him down at work a little 
and creates more difficulty with lifting.

On physical examination of the right knee, range of motion 
was 0 to 125 degrees flexion, both active and passive.  No 
instability was noted for varus and valgus stress at 0 and 30 
degrees flexion.  Anterior and posterior drawer tests, 
Lachman's test, and McMurray's test were negative.  There was 
some patellofemoral crepitus.  The knee was tender to 
palpation over the patella tendon and medial joint line.  
Repetitive flexion and extension did not demonstrate 
additional limitations.  There was no pain with range of 
motion and no effusion.  X-rays of the right knee indicated 
some anterior osteophytes in front of the patella and no 
other evidence of fracture or dislocation.

On physical examination of the left knee, range of motion was 
0 to 125 degrees flexion with no instability noted to varus 
and valgus stress at 0 and 30 degrees.  Anterior and 
posterior drawer tests and Lachman's test were negative.  
There was no pain with range of motion testing.  Repetitive 
motion did not show additional limitation.  There was some 
patellofemoral crepitus and the knee was tender to palpation 
over the patella tendon.  No effusion was noted.  X-rays of 
the left knee indicated some bone spurs anterior to the 
patella at the attachment of the patella tendon, otherwise 
there was no evidence of fracture, dislocation, or 
degenerative joint disease.

The examiner diagnosed chronic patella tendonitis of both 
knees.

The Board finds that this report provides evidence against 
these claims, indicating that the criteria for an initial 
rating greater than 10 percent are not met based on objective 
evaluation.  The Veteran's right and left knees showed full 
range of motion and no joint effusion.

A January 2008 VA outpatient treatment record indicated very 
prominent tibial tubercles of both knees.  There was no 
swelling, effusion, or redness.  Range of motion was full 
from 0 to 138 degrees bilaterally.  All ligaments were intact 
and nontender to stress or to palpation of the knees.  
However, the examiner prescribed hinged knee braces for 
stability, indicating a stability problem.   

Additionally, the Veteran testified that his right knee gives 
out occasionally when going down steps or steep inclines.  He 
stated that his left knee has the same problems.  Lay 
statements submitted by the Veteran's family members in May 
2008 also indicate that the Veteran wears braces on both legs 
and uses a cane for stability on stairs and slopes.

All results above, as well as the opinion of the VA examiner, 
provide some evidence against these claims for limited range 
of motion due to pain, clearly indicating that the higher 
criteria under the range of motion diagnostic codes are not 
met during any part of the appeal period. 

The Board has taken into account all diagnostic codes that 
may be applied for knee injuries.  Diagnostic Code 5260 
requires flexion of the leg limited to 45 degrees for a 10 
percent evaluation, and limited to 30 degrees for a 20 
percent evaluation.  Similarly, Diagnostic Code 5261 requires 
extension of the leg limited to 10 degrees for a 10 percent 
evaluation, and limited to 15 degrees for a 20 percent 
evaluation.  

The Veteran is currently rated at 10 percent disabled for 
right knee disability and 10 percent disabled for left knee 
disability, which already takes into account slight 
limitation on range of motion due to pain of a major joint.  
The Board notes the functional loss due to flexion limited by 
pain, though the Veteran has never demonstrated flexion less 
than 125 degrees.  It is important for the Veteran to 
understand that his pain is, in part, the basis for the 10 
percent evaluations.

The next higher, 20 percent, rating for right knee or left 
knee requires flexion limited to 30 degrees or extension 
limited to 15 degrees.  The Board notes that the October 2007 
VA examination and VA outpatient treatment records show that 
the Veteran's knees do not meet the criteria for 20 percent 
evaluations.

In summary, the schedular criteria for the next higher, 20 
percent, rating for a right knee disability or a left knee 
disability based upon limitation of range of motion due to 
pain have not been met at any time, and such ratings are not 
warranted.  The facts and examination cited above provide 
negative evidence against the Veteran's claims and show that 
his knees do not meet the diagnostic criteria for 20 percent 
evaluations.  

Turning to Diagnostic Code 5257, however, the Board finds 
that a separate 10 percent rating is warranted for each knee.  
The Veteran credibly testified that his knees gave out 
occasionally when going down steps or steep inclines.  Giving 
the Veteran the benefit of the doubt, the Board finds that 
the Veteran's right knee disability and left knee disability 
each approximates the criteria for a separate 10 percent 
rating (mild instability or subluxation).

The Board also finds that these separate 10 percent ratings 
are warranted for the entire period of the appeal.  At no 
time during the appeal, however, has the disability picture 
warranted a higher rating under Diagnostic Code 5257.  The 
objective medical evidence of record would outweigh the 
Veteran's contentions in this regard.   

Upon a complete review of the evidence of record, the Board 
finds no additional basis to award disability ratings greater 
than 10 percent for each knee disability.  38 C.F.R. § 4.7.  

The Board has taken into consideration the Veteran's 
statements, but finds that they are outweighed by the post-
service medical evidence cited above.  Without taking into 
consideration the Veteran's complaints, the current 
evaluations could not be justified based on the objective 
medical evidence and studies.  

Since the present appeal arises from an initial rating 
decision which established service connection and assigned an 
initial disability rating, it is not only the present level 
of disability which is of primary importance, but rather the 
entire period is to be considered to ensure that 
consideration is given to the possibility of staged ratings; 
that is, separate ratings for separate periods of time based 
on the facts found. See Fenderson v. West, 12 Vet. App. 119 
(1999).  The Board finds that the criteria for 20 percent 
evaluations have not been met at any time to warrant staged 
ratings for right and left knee disabilities.  

Simply stated, the Board does not find evidence that the 
Veteran's disability evaluations based upon limited range of 
motion or function should be increased for any separate 
period based on the facts found during the appeal period.  
The evidence of record from the day the Veteran filed his 
claims to the present supports the conclusion that he is not 
entitled to additional increased compensation during any time 
within the appeal period.

The Board has considered whether the Court's precedents 
support the availability of separate ratings under Diagnostic 
Code 5003.  See VAOPGCPREC 23-97.  Diagnostic Code 5003 
provides that degenerative arthritis established by X-ray 
findings will be rated on the basis of limitation of motion 
under the appropriate Diagnostic Codes for the specific joint 
or joints involved.  When, however, the limitation of motion 
of the specific joint or joints involved is noncompensable 
under the appropriate diagnostic codes, a rating of 10 
percent is for application for each such major joint or group 
of minor joints affected by limitation of motion, to be 
combined, not added, and rated as a single disability under 
the Diagnostic Code for degenerative or hypertrophic 
arthritis.  Limitation of motion must be objectively 
confirmed by such findings as swelling, muscle spasm or 
satisfactory evidence of painful motion.  38 C.F.R. 
§ 4.71(a).  However, based on the evidence cited above, a 
separate evaluation utilizing the VA General Counsel's 
Opinion in VAOPGCPREC 23-97 and the Court's rationale in 
Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994) is not 
warranted, or even if warranted, could not produce increased 
evaluations.  

In deciding the Veteran's increased evaluation claims, the 
Board has considered the determination in Hart v. Mansfield, 
21 Vet. App. 505 (2007), and whether the Veteran is entitled 
to increased evaluations for separate periods based on the 
facts found during the appeal period.  As noted above, the 
Board does not find evidence that the Veteran's knee 
disabilities should be additionally increased for any other 
separate period based on the facts found during the whole 
appeal period.  The evidence of record supports the 
conclusion that the Veteran is not entitled to additional 
increased compensation during any time within the appeal 
period.  

Finally, the Board finds no reason to refer the case to the 
Compensation and Pension Service for consideration of an 
extra-schedular evaluation under 38 C.F.R. § 3.321(b).  That 
is, there is no evidence of exceptional or unusual 
circumstances, such as frequent hospitalization or marked 
interference with employment, to suggest that the Veteran is 
not adequately compensated by the regular rating schedule.  
VAOPGCPREC 6-96.  Accordingly, the Board finds that the 
preponderance of the evidence is against ratings greater than 
10 percent for right and left knee disability due to limited 
function.  38 C.F.R. § 4.3.  However, a 10 percent rating is 
granted for each knee under Diagnostic Code 5257 based upon 
slight instability.

7.  Right hip disability

With regard to the Veteran's right hip disability, it was 
granted service connection in a November 2007 rating decision 
an initial disability rating of 10 percent, effective August 
27, 2007.  The Veteran contends that he merits a higher 
evaluation for this disability.

The Veteran's right hip disability is rated under Diagnostic 
Code 5003 as degenerative joint disease.  Under Diagnostic 
Code 5003, a 10 percent rating is warranted if X-ray evidence 
shows degenerative arthritis with involvement of 2 or more 
major joints or 2 or more minor joint groups.

A 20 percent rating is warranted if there is X-ray evidence 
of involvement of 2 or more major joints or 2 or more minor 
joint groups, with occasional incapacitating exacerbations.

The Veteran was afforded a VA joints examination in October 
2007.  He reported that his right hip hurts at all times and 
flares up with increased activity or weather changes a couple 
of times per week.  He treats the pain with Tylenol and rest.  
The Veteran reported using no crutches, canes, or corrective 
braces or shoes for his right hip.  He stated that he can 
continue to do his job without any difficulty and that his 
activities of daily living are not affected by his hip pain.

Upon physical examination, range of motion was 0 to 120 
degrees flexion, 0 to 20 degrees extension, 0 to 25 degrees 
adduction, 0 to 45 degrees abduction, external rotation 0 to 
50 degrees, and internal rotation 0 to 20 degrees.  There was 
pain with the extremes of internal and external rotation.  
There were no additional limitations on repetitive motion.  
The right hip was not tender to palpation and there was no 
obvious instability.  X-ray results of the right hip 
indicated some osteophytes in the anterior and inferior at 
the acetabulum with significant form of degenerative joint 
disease.  The examiner diagnosed mild degenerative joint 
disease of the right hip.  

This examination report is found to provide highly probative 
evidence against the claim, indicating that the Veteran does 
not experience any incapacitating exacerbations due to 
degenerative joint disease of the right hip.  

The Board has considered whether the Veteran's right hip 
disability merits an increased rating under other Diagnostic 
Codes.  The right hip does not have evidence of ankylosis, 
therefore Diagnostic Code 5250 does not apply.  The right 
thigh does not have extension limited to 5 degrees, therefore 
Diagnostic Code 5251 does not apply.  The right thigh does 
not have flexion limited to 45 degrees, therefore Diagnostic 
Code 5252.  The right thigh does not show limitation of 
rotation to 15 degrees, limitation of adduction causing 
inability to cross the legs, or limitation of abduction 
resulting in motion lost beyond 10 degrees, therefore 
Diagnostic Code 5253 does not apply.  There is no evidence of 
flail joint of the hip or of impairment of the femur, 
therefore Diagnostic Codes 5254 and 5255 do not apply.  The 
Veteran already holds a 10 percent rating for a major joint 
affected by limitation of motion for degenerative arthritis.  
Based on the evidence cited above, a separate evaluation 
utilizing the VA General Counsel's Opinion in VAOPGCPREC 23-
97 and the Court's rationale in Esteban v. Brown, 6 Vet. App. 
259, 261-62 (1994) is not warranted, or even if warranted, 
could not produce increased evaluations.  

The Board is unable to view the October 2007 VA examination 
findings as showing that the Veteran's right hip disability 
more nearly approximates the criteria for a rating in excess 
of 10 percent.  There is no evidence that the Veteran 
experiences occasional incapacitating exacerbations.  There 
is also no evidence that the right hip disability causes 
limitation of motion to fit the criteria of an increased 
rating under Diagnostic Codes 5250 through 5255 and the post-
service evidence would provide evidence against such a claim.   

With regard to the Veteran's statements regarding the nature 
and extent of this disability, the Board finds that his 
statements are outweighed by the post-service medical record 
which, overall, provides evidence against this claim.  It 
appears clear that the Veteran's complaints were considered 
in the finding of a 10 percent evaluation. 

The evidence in this case clearly shows continuing right hip 
pain.  However, the Board is obligated to apply the 
regulatory criteria which have been set forth earlier.  The 
preponderance of the evidence is against a finding that the 
criteria for a rating in excess of 10 percent have been met 
under any of the applicable rating criteria for a right hip 
disability.     

As above, in deciding the Veteran's increased evaluation 
claims, the Board has considered the determination in Hart v. 
Mansfield, 21 Vet. App. 505 (2007), and whether the Veteran 
is entitled to increased evaluations for separate periods 
based on the facts found during the appeal period.  As noted 
above, the Board does not find evidence that the Veteran's 
right hip disability should be increased for any other 
separate period based on the facts found during the whole 
appeal period.  The evidence of record supports the 
conclusion that the Veteran is not entitled to additional 
increased compensation during any time within the appeal 
period.  

Finally, the Board finds no reason to refer the case to the 
Compensation and Pension Service for consideration of an 
extra-schedular evaluation under 38 C.F.R. § 3.321(b).  That 
is, there is no evidence of exceptional or unusual 
circumstances, such as frequent hospitalization or marked 
interference with employment, to suggest that the Veteran is 
not adequately compensated by the regular rating schedule.  
VAOPGCPREC 6-96.  Accordingly, the Board finds that the 
preponderance of the evidence is against a rating greater 
than 10 percent for a right hip disability at any time.  38 
C.F.R. § 4.3.

8.  Residuals of cholecystectomy

The Veteran is currently service connected for status post 
cholecystectomy with single episode of small bowel 
obstruction secondary to adhesions caused by open surgical 
procedure.  Service connection was granted in a March 1979 
rating decision at noncompensably disabling, effective since 
separation.

The Veteran requested an increased rating for this 
disability, which the RO denied in an April 2008 rating 
decision.

The Veteran's condition is evaluated under 38 C.F.R. § 4.114, 
DC 7318, removal of the gall bladder.  Under this code, a 
noncompensable rating is assigned for nonsymptomatic 
residuals.  The rating may be increased to 10 percent if 
there are mild symptoms or 30 percent if there are severe 
symptoms.

The Veteran was afforded a VA digestive system examination in 
March 2008.  The Veteran reported having developed nausea, 
vomiting and colicky abdominal pain in January 2008.  As the 
medical records confirm, he was admitted to the hospital with 
diagnosed small bowel obstruction and was treated 
conservatively with IV fluid replacement and nasogastric 
suction.  The Veteran reported that he still felt somewhat 
tired and weak by day's end but was regaining his stamina.  

Upon physical examination, the abdomen was soft and not 
distended.  Bowel sounds were normal in character and 
quality.  There were no obstructive quality bowel sounds.  
The examiner diagnosed status post-op open cholecystectomy 
remote, with a recent episode of small bowel obstruction 
secondary to adhesions caused by an open surgical procedure.

The Veteran credibly testified before the Board that, in 
order to avoid further bowel obstructions, he regularly takes 
stool softeners, which in turn cause cramping and occasional 
diarrhea.

Taking into account all of the lay and medical evidence, the 
evidence indeed shows occasional mild symptoms of the removal 
of the Veteran's gall bladder, meeting the criteria for a 10 
percent rating.

Because there is an approximate balance of positive and 
negative evidence, the benefit-of-the-doubt standard applies. 
38 U.S.C.A. § 5107(b).  Reasonable doubt as to the current 
symptoms of the Veteran's residuals status post 
cholecystectomy will be resolved in the Veteran's favor.  38 
C.F.R. § 4.3.  

The Board finds no basis to grant a higher evaluation.  The 
service and post-service medical record would provide 
evidence against such a finding.  The Veteran's own 
statements would not support a higher evaluation at this 
time.  The Board therefore grants an evaluation of 10 percent 
for this claim.  

Duty to notify and to assist

When addressing the merits of the Veteran's claims on appeal, 
the Board is required to ensure that the VA's "duty to 
notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2008).  The notification obligation in 
this case was accomplished by way of letters from the RO to 
the Veteran dated in September 2007, February 2008, March 
2008, and May 2008.  See Quartuccio v. Principi, 16 Vet. App. 
183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F. 3d 1328 (Fed. Cir. 2006); Dingess v. 
Nicholson, 19 Vet. App. 473 (2006); Kent v. Nicholson, 20 
Vet. App. 1 (2006).  

The RO also provided assistance to the appellant as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances in this case.  
The RO obtained VA treatment records.  The Veteran was 
afforded VA examinations in October 2007 and March 2008

The appellant and his representative have not made the RO or 
the Board aware of any additional evidence that needs to be 
obtained in order to fairly decide this appeal, and have not 
argued that any error or deficiency in the accomplishment of 
the duty to assist has prejudiced him in the adjudication of 
his appeal.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006).  
Therefore, the Board has decided upon the merits of the 
appellant's appeal.  

ORDER

New and material evidence has not been submitted to reopen a 
claim of service connection for hypertension, as secondary to 
kidney stones, therefore the claim is not reopened and the 
appeal is denied.

Service connection for a left elbow disability and for a left 
shoulder disability, as secondary to a left elbow disability, 
is denied.

A disability evaluation greater than 10 percent for limited 
range of motion of the right knee is denied.  A separate 10 
percent disability evaluation for mild instability of the 
right knee is granted.

A disability evaluation greater than 10 percent for limited 
range of motion of the left knee is denied.  A separate 10 
percent disability evaluation for mild instability of the 
left knee is granted.

A disability evaluation greater than 10 percent for a right 
hip disability is denied.

A 10 percent disability evaluation, but no higher, is granted 
for service-connected residuals of cholecystectomy.


____________________________________________
JOHN J. CROWLEY,
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


